Exhibit 10.2

 

Term Sheet

 

The following outlines the terms of a proposed exchange of the Series A
Convertible Preferred Stock and Warrants originally issued on March 7, 2008 and
March 31, 2008 by American Defense Systems, Inc. (the “Company”) to Centaur
Value Fund, LP (“Centaur Value”) and United Centaur Master Fund (“United
Centaur”, together with Centaur Value, “Centaur” or “Investor”) and the
amendment of certain other related transaction documents. Until definitive
documentation is executed by all parties, there shall not exist any binding
obligation, other than as described in the section entitled “Reimbursement” on
the part of any party to consummate the transaction described herein. Other than
as set forth above, this term sheet does not constitute a contractual commitment
of the Company or Centaur but merely represents proposed terms for the proposed
transaction.

 

Exchange: The Company will exchange with Centaur, in a private transaction,
$975,000 of stated value of the Issuer’s Series A Convertible Preferred Stock
(the “Existing Preferred Stock”) beneficially owned by Centaur for an aggregate
of (i) $627,406 of stated value of the Series B Convertible Preferred Stock (as
defined below), (ii) $208,556 in principal amount of the Secured Notes (as
defined below) and (iii) $139,038 in cash.

 

Amendment of Series A Holder Consent: Simultaneously with the consummation of
the transactions contemplated hereby, Centaur will consent to amend that certain
Consent and Agreement of Series A Convertible Preferred Stockholders, dated as
of May 23, 2008, to delete Section 6.

 

Series B Convertible Preferred Stock: The Company will authorize a new series of
convertible preferred stock of the Company designated as Series B Convertible
Preferred Stock (“Series B Convertible Preferred Stock”) the terms of which
shall be substantially identical to the Existing Preferred Stock except that:

(i) the conversion price shall equal $1.25; and

(ii) the maturity date will remain December 31, 2010, provided that an aggregate
of $347,593 of stated value of the Series B Convertible Preferred Stock issued
to Centaur shall be then payable and the remaining $279,813 of aggregate stated
value of the Series B Convertible Preferred Stock, together with accrued and
unpaid interest thereon, will be paid in twelve (12) monthly installments
beginning on January 31, 2011 and ending on December 31, 2011.

 

Secured Notes: The Company will authorize a new series of 10% secured notes of
the Company, due December 31, 2009. The Secured Notes will be secured
obligations of the Company and will be secured by a first priority (subject to
the next sentence) perfected security interest in all of Company’s assets and
capital stock. The Secured Notes will be senior to all existing and future
indebtedness of the Company other than the Company’s credit facility under that
certain Loan Agreement, dated as of May 2, 2007, with Commerce Bank, N.A., to
which the Senior Notes will be subordinated pursuant to a subordination
agreement in form and substance reasonably acceptable to Centaur. Interest on
the Secured Notes will be payable monthly in cash. Beginning on April 1, 2009,
an aggregate of $17,379 of principal will be paid monthly.

 

1

--------------------------------------------------------------------------------


 

Warrant: The exercise price of the existing warrants to purchase an aggregate of
243,750 shares of common stock of the Company beneficially owned by Centaur will
be amended to $1.10.

 

Executive Lock-Up: The Company and the Company’s current executive officers and
directors shall amend those certain Lock-Up Agreements, dated as of March 7,
2008, (the “Lock-Up Agreements”) to extend the Lock Up-Period (as defined in the
Lock-Up Agreements) to the date that the Series B Convertible Preferred Stock
and Secured Notes are longer outstanding.

 

Closing: On or before February 27, 2009.

 

Reimbursement: The Company shall pay Centaur for its legal expenses reasonably
incurred in relation to the documentation of the transactions contemplated
hereby, which documentation will be drafted by legal counsel to West Coast
Opportunity Fund, LLC. The Company shall be responsible for such expenses
regardless of whether the transaction is consummated or not.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

Agreed and accepted this                  day of February, 2009.

 

 

American Defense Systems, Inc.

Centaur Value Fund, LP

 

 

 

 

By:

 

 

By:

 

Name:

Name:

Title:

Title:

 

 

 

United Centaur Master Fund

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature page to Term Sheet]

 

3

--------------------------------------------------------------------------------